On December 20, 1907, J. S. Morgan, defendant in error, plaintiff below, brought suit before a justice of the peace in and for Antlers township, Pushmataha county, against H. A. Higgs, W. C. Spencer, and W. J. Brown for $135.05 for work and labor done and $15 attorney's fees, and after joint answer filed by Higgs and Spencer, admitting $135.45 of the debt sued for, and denying liability for attorney's fees, and after general denial of indebtedness by Brown, on January 2, 1908, there was judgment for plaintiff and against defendants for $151.05 debt and $15 attorney's fees, from which said judgment Brown alone appealed to the county court of that county.
As in W. J. Brown v. H. R. G. Yates (recently decided by this court), ante, p. 231, 103 P. 667, the appeal in this case is dismissed, and for the same reason.
Dunn, Hayes, and Williams, JJ., concur; Kane, C. J., not participating. *Page 236